Citation Nr: 0507217	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in 
the September 29, 1997 rating decision that established an 
effective date of January 8, 1992 for the grant of service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1947 to August 1948 
and from October 1948 to September 1953.  The veteran died in 
April 2001.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which 
found that CUE was not committed in the September 29, 1997 
rating decision in failing to establish an effective date of 
September 21, 1989 for the grant of entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
September 29, 1997, rating decision, were before the 
adjudicator at the time of the rating decision, but the 
statutory and regulatory provisions extant at the time of 
that rating decision were not correctly applied in assigning 
an effective date for the grant of entitlement to service 
connection for post-traumatic stress disorder.

2.  The September 1997 rating decision assigning an effective 
date of January 8, 1992, for the grant of service connection 
for post-traumatic stress disorder contains errors of such 
magnitude that a different outcome would have to have been 
reached in their absence.

CONCLUSION OF LAW

Clear and unmistakable error is shown in the September 29, 
1997 rating decision assigning an effective date of January 
8, 1992 for the grant of entitlement to service connection 
for post-traumatic stress disorder.  38 C.F.R. § 3.105 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
Sections 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. Section 3.105(a) states that previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

The appellant contends that CUE was committed in a September 
29, 1997 rating decision assigning an effective date of 
January 8, 1992 for the grant of service connection for PTSD 
as the veteran first filed his claim on September 21, 1989 
and not January 8, 1992.  The appellant specifically asserts 
that the RO received documents from the veteran on September 
21, 1989 which constituted a claim to reopen his claim for 
service connection for post-traumatic stress disorder, but 
never took any action in response to those documents.  As 
such, the appellant contends that the claim was open from 
September 21, 1989 until the September 29, 1997 rating 
decision granting entitlement to service connection for post-
traumatic stress disorder.

The record reflects that the RO received a letter on 
September 21, 1989 that the veteran had written to his 
Congressman as well as a statement from a fellow serviceman 
dated in August 1989 who recalled that the veteran was 
hospitalized during service.  A review of the claims file 
shows, however, that the RO took no action with regard to 
either of these documents.  

The next document received by the RO from the veteran is a 
letter dated July 20, 1990, in which the veteran indicated 
that he "would like to appeal the last decision."   He 
stated that it was his understanding that he must do so in 
writing before one year passed from the last decision.  In 
August 1990, the RO advised the veteran that the last 
decision rendered by the RO was dated January 11, 1989, and 
one year had already lapsed since that time.  As such, the RO 
further advised the veteran that new and material evidence 
was required to reopen the previously denied claim.  

In January 1992, the veteran submitted a lengthy stressor 
statement, a letter from a private psychiatrist, service 
personnel records, and duplicate statements from fellow 
servicemen recalling that he was hospitalized during service.  
In April 1992, the RO found that new and material evidence 
had not been submitted to reopen the previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  On appeal, however, the Board granted 
service connection for post-traumatic stress disorder by 
decision dated in August 1997.

By September 29, 1997 rating decision, the RO implemented the 
Board's decision granting entitlement to service connection 
for post-traumatic stress disorder and assigned a 10 percent 
disability rating, effective from January 8, 1992.  The RO 
noted that the effective date was the date that the veteran 
reopened his claim.  Upon appeal, the RO granted a 100 
percent rating for the veteran's psychiatric disorder 
effective January 8, 1992.

Under regulations in effect at the time of the September 1997 
rating decision and currently in effect, the effective date 
of an award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2004).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication indicating an intent 
to apply for a benefit under the laws administered by the VA 
may be considered an informal claim provided it identifies, 
but not necessarily with specificity, the benefit sought.  38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Following a complete review of the evidence of record, the 
Board finds that the facts, as they were known at the time of 
the September 1997 rating decision, were before the 
adjudicator at the time of the decision.  The statutory and 
regulatory provisions extant at the time of the September 
1997 rating decision, however, were not correctly applied in 
assigning the January 1992 effective date for the grant of 
service connection and the error is of such magnitude that a 
different outcome would have to have been reached in its 
absence.  Specifically, the RO based its determination on 
documents received in January 1992, but neglected to consider 
the documents received in September 1989 as the veteran's 
claim to reopen.  

The Board finds that documents received in September 1989 
clearly show an intent by the veteran to apply for service 
connection for a nervous disorder.  Thus, they constitute an 
informal claim to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  Accordingly, the 
Board finds that the veteran submitted a claim to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder on September 21, 1989, and the 
RO's lack of action with respect to that claim resulted in 
the claim pending until the September 1997 grant of benefits 
sought.  Therefore, the assignment of an effective date other 
than September 21, 1989, is an undebatable error and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  As such, the 
Board finds that the September 1997 rating decision contains 
clear and unmistakable error as entitlement to service 
connection for post-traumatic stress disorder should be 
effective as of the date of claim, September 21, 1989.



The Board finds that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)) are not applicable to 
claims of clear and unmistakable error (CUE) in an RO 
determination.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  CUE claims are not conventional appeals, but 
requests for revisions of previous decisions.  See Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 
1998).  Thus, the moving party bears the burden of presenting 
allegations of error which existed at the time of the 
decision alleged to be the product of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  As a 
consequence, notifying an appellant of evidence necessary to 
substantiate a claim and assisting him in obtaining such 
evidence are obviously not requirements for CUE claims.


ORDER

Clear and unmistakable error having been committed in the 
September 29, 1997 rating decision assigning an effective 
date for the grant of entitlement to service connection for 
post-traumatic stress disorder, the appeal is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


